 



Exhibit 10.3
Form of Restricted Stock Agreement
     In accordance with Instruction 2 to Item 601 of Regulation S-K, the
Restricted Stock Agreements signed by the Executive Officers are substantially
identical in all material respects except as to the parties thereto and the
number of shares of common stock subject to the Restricted Stock Agreement. The
following sets forth the material details of each Restricted Stock Agreement
that differs from the form of Restricted Stock Agreement filed herewith:

              Number of Shares of     Common Stock Subject to     the Restricted
Stock Name of Executive Officer   Agreement
Timothy A. Leach
    11,561  
Steven L. Beal
    11,561  
Curt F. Kamradt
    13,874  
David W. Copeland
    13,874  
E. Joseph Wright
    13,874  
David M. Thomas III
    18,498  

 



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the 19th
day of November, 2007 (the “Date of Grant”), between CONCHO RESOURCES INC., a
Delaware corporation (the “Company”), and
                                         (the “Employee”).
     1. Award. Pursuant to the CONCHO RESOURCES INC. 2006 STOCK INCENTIVE PLAN
(the “Plan”), as of the Date of Grant, _                     shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.001 per share,
shall be issued as hereinafter provided in the Employee’s name subject to
certain restrictions thereon. The Restricted Shares shall be issued upon
acceptance hereof by the Employee and upon satisfaction of the conditions of
this Agreement. The Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.
     2. Definitions. Capitalized terms used in this Agreement that are not
defined below or in the body of this Agreement shall have the meanings given to
them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
     (a) “Change of Control” shall mean:
     (i) a merger of the Company with another entity, a consolidation involving
the Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;
     (ii) the dissolution or liquidation of the Company;
     (iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, other than an Excluded Person acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Company; or
     (iv) as a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

 



--------------------------------------------------------------------------------



 



For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.
     (b) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
     (c) “Excluded Person” means Chase Oil Corporation, Yorktown Partners LLC,
and their respective affiliates. For purposes of this Section 2(c), (i) an
“affiliate” of an entity means any other person or entity that, directly or
indirectly, controls, is controlled by or is under common control with, such
specified entity through one or more intermediaries or otherwise, and (ii)
“control” means, where used with respect to any person or entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have correlative meanings.
     (d) “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
     3. Restricted Shares. The Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Employee’s employment
with the Company for any reason, the Employee shall, for no consideration,
forfeit to the Company all Restricted Shares. The prohibition against transfer
and the obligation to forfeit and surrender Restricted Shares to the Company
upon termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.
     (b) Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company from the Date of Grant through the lapse
date set forth in the following schedule, the Forfeiture Restrictions shall
lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:

-2-



--------------------------------------------------------------------------------



 



              Percentage of Total Number     of Restricted Shares as to Which
Lapse Date   Forfeiture Restrictions Lapse
January 1, 2008
    25 %
June 12, 2008
    25 %
June 12, 2009
    25 %
June 12, 2010
    25 %

Notwithstanding the foregoing, if a Change of Control occurs after December 31,
2007, and on or before the date of the termination of the Employee’s employment
with the Company, then the Forfeiture Restrictions shall lapse with respect to
100% of the Restricted Shares effective as of the date upon which the Change of
Control occurs. Any shares with respect to which the Forfeiture Restrictions do
not lapse in accordance with the preceding provisions of this Section 3(b) shall
be forfeited to the Company for no consideration as of the date of the
termination of the Employee’s employment with the Company.
     (c) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Employee’s name, pursuant to which the Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). Notwithstanding the foregoing, the
Company may, in its discretion, elect to complete the delivery of the Restricted
Shares by means of electronic, book-entry statement, rather than issuing
physical share certificates. The Employee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired, and a breach of the terms of this Agreement shall
cause a forfeiture of the Restricted Shares. The certificate, if any, shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. At the
Company’s request, the Employee shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other

-3-



--------------------------------------------------------------------------------



 



disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the certificates, if
any, representing such stock, securities or other property shall be legended to
show such restrictions.
     4. Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income or wages to the Employee for federal, state or local tax purposes, the
Employee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
minimum obligation under applicable tax laws or regulations, and if the Employee
fails to do so, the Company is authorized to withhold from any cash or stock
remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax required to be withheld by reason of such resulting
compensation income or wages. The Employee acknowledges and agrees that the
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Shares, the lapse of
any Forfeiture Restrictions or the forfeiture of any Restricted Shares pursuant
to the Forfeiture Restrictions.
     5. Status of Stock. The Employee agrees that the Restricted Shares and
Earned Shares issued under this Agreement will not be sold or otherwise disposed
of in any manner which would constitute a violation of any applicable federal or
state securities laws. The Employee also agrees that (a) the certificates, if
any, representing the Restricted Shares and Earned Shares may bear such legend
or legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Shares or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.
     6. Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate. Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee. Nothing in the adoption of the Plan, nor
the award of the Restricted Shares thereunder pursuant to this Agreement, shall
confer upon the Employee the right to continued employment by the Company or
affect in any way the right of the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment, and the cause

-4-



--------------------------------------------------------------------------------



 



of such termination, shall be determined by the Committee or its delegate, and
its determination shall be final.
     7. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
     8. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.
     9. Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee. The provisions of Section 5 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
     10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.
[Signatures begin on next page.]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by a person thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

            CONCHO RESOURCES INC.
      By:           Name:   A. Wellford Tabor        Title:   Chairman,
Compensation Committee     

         
 
 
 
 
 
 
  EMPLOYEE    

SPOUSAL CONSENT
     Employee’s spouse, if any, is fully aware of, understands and fully
consents and agrees to the provisions of this Agreement and its binding effect
upon any marital or community property interests he/she may now or hereafter
own, and agrees that the termination of his/her and Employee’s marital
relationship for any reason shall not have the effect of removing any Restricted
Shares and Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

         
 
 

Signature of Spouse  
 
       
 
 
     
 
 
 
Printed Name of Spouse  

-6-